Citation Nr: 0627358	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of right femur fracture with right hip pain.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Katherine G. Doyle, Legal Intern




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the benefit sought on appeal.  The 
veteran, who had active service from December 1972 to March 
1982, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


FINDING OF FACT

The residuals of right femur fracture with right hip pain are 
not productive of ankylosis, limitation of thigh flexion to 
10 degrees, a nonunion with or without loose motion, or 3 to 
3 1/2 inches of shortening of the right lower extremity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of right femur fracture with right hip pain have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Code 5299-5255 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in June 2002 and March 2006.  While this 
notice does not provide any information concerning the 
effective date that could be assigned should an increased 
evaluation be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran is seeking an increased disability rating for his 
service-connected residuals of a right femur fracture with 
right hip pain as he essentially contends that the current 
evaluation assigned for that disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The veteran's residuals of right femur fracture with right 
hip pain is currently evaluated as 30 percent disabling 
pursuant to Diagnostic Code 5299-5255.  Diagnostic Code 5255, 
which addresses impairments of the femur, provides that a 30 
percent evaluation is warranted when there is impairment or 
malunion of the femur with marked knee or hip disability.  
The next higher rating, 60 percent, is warranted when there 
is fracture of the surgical neck with a false joint, or when 
there is fracture of the shaft or anatomical neck with 
nonunion, without loose motion and with weightbearing 
preserved with the aid of a brace.  An 80 percent evaluation 
is assignable for fracture of the shaft or anatomical neck 
with nonunion and loose motion with spiral or oblique 
fracture.  

Another applicable Diagnostic Code is Diagnostic Code 5252, 
which provides for a 40 percent evaluation when there is 
limitation of flexion of the thigh to 10 degrees.  Also 
Diagnostic Code 5250, which refers to the ankylosis of the 
hip, provides for a 60 percent rating when there is favorable 
ankylosis of the hip, in flexion at an angle between 20 and 
40 degrees and slight adduction or abduction.  A 70 percent 
rating is assignable when there is intermediate hip 
ankylosis, and a 90 percent rating for unfavorable or 
extremely unfavorable ankylosis which results in the foot not 
reaching the ground and a need for crutches.

The evidence for consideration consists primarily of VA 
treatment records and the clinical findings reported from a 
VA examination performed in March 2003.  However, this 
evidence does not demonstrate entitlement to an evaluation in 
excess of the currently assigned 30 percent evaluation for a 
marked hip disability.  The evidence shows the veteran has 
motion in his hip, and that motion was not limitation of 
flexion of the thigh to 10 degrees.  Therefore the hip is not 
ankylosed and there is not the requsite limitation of motion 
so as to warrant a higher evaluation under either Diagnostic 
Code 5250 or 5252.  And while there is some shortening of the 
veteran's right leg, the evidence does not show that the 
shortening was 3 to 3 1/2 inches.  Thus, an evaluation in 
excess of 30 percent under Diagnostic Code 5275 is not 
warranted.  As for a higher evaluation under Diagnostic Code 
5255, the medical evidence does not show that there is a 
nonunion of the femur fracture or a false joint.  
Consequently, the veteran does not meet the schedular 
criteria for a higher evaluation under Diagnostic Code 5255.

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 30 percent for residuals of a 
right femur fracture with right hip pain have not been met.  
In reaching this decision, the Board considered the complete 
history of the veteran's right femur disability as well as 
the current clinical manifestations and the effect the 
disability has on the veteran's earning capacity, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, as well as functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement 
and weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  In this regard even in the 
presence of painful motion the veteran did not manifest 
symptomatology that would warrant an evaluation in excess of 
that currently assigned.

The Board also considered the applicability of the benefit-
of-the-doubt doctrine, but as there is not an approximate 
balance of positive and negative evidence of record, 
reasonable doubt may not be resolved in the veteran's favor.  
Rather, as the preponderance of the evidence is against the 
veteran's claim, the claim must be denied.  There are no 
identifiable periods of time, since the effective date of 
service connection, during which this condition has been more 
than 30 percent disabling, and thus higher "staged ratings" 
are not warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

A rating in excess of 30 percent for residuals of right femur 
fracture with right hip pain is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


